                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

DAVID HAMILTON (#108298)
                                                          CTVJL ACTION
VERSUS
                                                          NO. 19-88-JWD-RLB
JOSEPH SMITH, ET AL.

                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 30) dated October 2, 2019, to which no objection

was filed;

       IT IS ORDERED that defendant Sterling's Motion to Dismiss (R. Doc. 16) is denied,

and that this matter is referred back the Magistrate Judge for further proceedings herein.

       Signed in Baton Rouge, Louisiana, on gecember 11, 2019.



                                       J^DGEtTOHN W. deGRAVELLES
                                       UNH^D STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
